





CITATION:
Smith Estate v.
Rotstein
, 2011 ONCA 491



DATE: 20110705



DOCKET: C52105



COURT OF APPEAL FOR ONTARIO



Armstrong, Epstein and Karakatsanis JJ.A.



IN THE MATTER OF THE ESTATE OF RUTH DOROTHEA SMITH,
          deceased



BETWEEN



Lawrence
          Jerome Berk Smith, Executor and
          Trustee of the Estate of Ruth Dorothea Smith




Respondent (Moving Party)



and



Nancy-Gay Rotstein
,
          Marilyn Chapnik Smith, Cynthia Joy Smith, Ilyse Jan
          Smith, Natalie Jill Smith, Tracey Tremayne-Lloyd Smith and Claude R.
          Thomson, Trustee of the I. & R. Trust settled on
          November 7, 1991




Appellant
(Responding Party)



Earl A. Cherniak, Q.C. and Alisse Houweling, for the appellant



Richard H. Shekter and Debra L. Stephens, for the respondent



Heard: January 26, 2011



On appeal from the judgment of Justice David M. Brown of the
          Superior Court of Justice, dated April 15, 2010, and the costs order dated
          July 30, 2010, with reasons reported at 56 E.T.R. (3d) 216 and supplementary
          reasons reported at 59 E.T.R. (3d) 279.



ARMSTRONG J.A.:

INTRODUCTION

[1]

This appeal concerns the application of the so-called
    General Rule of probate law, which is said to require that all testamentary
    documents be proven or probated at the same time.

[2]

In this case, Justice Brown of the Superior Court of
    Justice, on a motion for summary judgment, ordered that partial probate issue
    to Lawrence Smith (the respondent) in respect of the 1987 will of his mother
    and in respect of the first and second codicils of the will, upon the payment
    of the usual fees and upon the undertaking by the respondent to hold back
    $250,000 from the distribution until such time as a certificate of appointment
    may be issued in respect of the third or fourth codicils, or both.

[3]

The appellant, Nancy-Gay Rotstein, the daughter of the
    testator, appeals the judgment of the motion judge, principally on the ground
    that the judgment is in breach of the General Rule, which requires that all
    five testamentary documents should have been admitted to probate together.

[4]

The appellant also seeks leave to appeal the order for
    costs in the amount of $737,580.29.

[5]

For the reasons that follow, I would dismiss the appeal
    from the summary judgment and I would allow the appeal in respect of costs.

THE FACTS

[6]

The motion judge made detailed findings of fact in his
    lengthy reasons for judgment.  The
    appellant accepts those findings.  It is
    therefore unnecessary to dwell on his findings other than to set out sufficient
    background to provide the relevant context for the motion judges decision.

[7]

The appellant and respondent are sister and
    brother.  The testatrix of the 1987 will
    and four codicils is their late mother, Ruth Dorothea Smith.

[8]

The dispute in this litigation has its genesis in a
    disagreement between the appellant and her parents in the spring of 1976.  For much of the following 25 years, the
    appellant was totally estranged from her parents.

[9]

The appellant and the respondent were treated equally
    under their mothers will made in September 1975.  However, following the family dispute in the
    spring of 1976, the appellant was excluded from her mothers will by a
    codicil.  A notice accompanied the 1976
    codicil, which explained the exclusion:

Nancy-Gay and Larry have always shared equally the
    love of their parents and all their worldly goods.  However, because of Nancy-Gays recent actions
    which have deeply grieved us, I feel I must make revisions in my will which I
    signed today.

[10]

In a November 1976 will, the appellant was re-instated
    as a residuary beneficiary although unequally with the respondent.  In a 1978 will, her mother excluded the
    appellant from any share of the residue, leaving her only a diamond bracelet
    watch and a diamond brooch.  In 1984, the
    appellant and her children were completely excluded from the mothers
    will.  A September 1986 will also
excluded
the appellant and her children.  A notice accompanying the 1986 will said:

I have expressly not made any provision for my
    daughter, Nancy-Gay Rotstein, and her issue in my willalthough I send them my
    love and best wishes.

[11]

On November 4, 1987, the mother executed her final will,
    which again left nothing to the appellant or her children and was accompanied
    by a notice identical to the notice in respect of the 1986 will.

[12]

After the execution of the 1987 will, there followed
    four codicils.  The appellant was
    excluded from the four codicils except for two pieces of jewellery.  The respondent remained the sole residuary
    beneficiary throughout.  The second
    codicil provided for the bequest of two pieces of jewellery to the appellant
    and also provided for a $50,000 legacy to a trust set up to benefit the
    appellants daughter, Marcia.  The third
    codicil increased the legacy to the appellants daughter to $200,000.  The fourth codicil reduced the aforementioned
    cash legacy to $150,000 and provided a gift of a necklace to the respondents
    then wife, Ms. Tracey Tremayne-Lloyd.  Subsequently, Ms. Tremayne-Lloyd renounced her interest in the fourth
    codicil.

[13]

The mother died on November 7, 2007.  On December 3, 2007, the appellant filed a
    notice objecting to the issuance of a certificate of appointment of estate
    trustee on the following grounds:

(i)        The
    mother lacked testamentary capacity.

(ii)      The
    mother did not have knowledge of or approve the contents of her will.

(iii)     The mother was subjected to
    undue influence.

(iv)     Suspicious
    circumstances existed in respect of the execution of the will.

[14]

The respondent filed an application for a certificate
    of appointment of estate trustee on December 17, 2007.  On December 20, 2007, the appellant filed an
    amended notice of objection on the same grounds as before.

THE SUMMARY JUDGMENT MOTION

[15]

In October 2008, the respondent commenced a motion for
    summary judgment in respect of the 1987 will and the four codicils in which he
    sought an order striking out the respondents amended notice of objection.

[16]

The summary judgment motion contained affidavit
    evidence concerning the family history.  No affidavit of the appellant was filed.  Instead, counsel for the appellant filed a lengthy affidavit of the
    appellants husband.  In April 2009,
    counsel for the respondent withdrew his summary judgment motion in respect of the
    third and fourth codicils.  Counsel for
    the respondent explained that he did so in order to narrow the scope of the
    summary judgment motion and to save time and money.

[17]

The evidentiary record included a five volume motion
    record, a nine volume compendium, an 18 volume medical brief, an eight volume
    transcript brief, a 14 volume document brief and a number of other briefs.

[18]

There were several days of cross-examination on the
    affidavits filed on the motion, followed by submissions in writing and three
    days of oral argument.

[19]

The motion judge rejected each of the grounds of
    objection to the 1987 will and the first and second codicils.  He was unable to find any evidence to support
    those objections.  At paras. 308 and 309,
    the motion judge concluded:


I think this is an appropriate case in
    which to grant partial probate.  The
    Third and Fourth Codicils deal only with two matters: (i) the amount of the
    gift to be paid to the I.
&  R
. Smith Trust for the benefit of Marcia
    Rotstein, and (ii) the gift of a necklace to Tracey Tremayne-Lloyd.  Since Ms. Tremayne-Lloyd filed an affidavit
    confirming that she had renounced that gift, only the amount of the gift for
    the benefit of Marcia Rotstein remains in issue.  I see no reason to delay the administration
    of Ruth Smiths estate because of that one issue.  I therefore direct the Estates Registrar of
    the Toronto Region to issue to Lawrence Smith a certificate of appointment as
    estate trustee of Ruth Dorothea Smiths 1987 Will, First Codicil dated May 24,
    1989 and Second Codicil dated November 7, 1991, upon the payment of the usual
    fees, and upon the filing of an undertaking signed by Lawrence Smith that he
    will hold back from the distribution of estate assets the sum of $250,000.00
    until such time as a certificate of appointment may be issued in respect of the
    Third or Fourth Codicil, or both.

As to the Third Codicil of Ruth Smith dated
    November 15, 1994 and the Fourth Codicil dated June 3, 1998, in respect of
    which summary judgment ultimately was not sought, I intend to make directions
    about further steps in the proceeding pursuant to Old Rule 20.05(1).

[20]

The motion judge set out the further steps to be taken
    in respect of the third and fourth codicils.  It is unnecessary to set those out here.

[21]

The motion judge concluded his reasons for judgment at
    para. 312 as follows:

Given my grant of partial summary judgment in
    respect of the 1987 Will and the first two codicils, Nancy-Gay Rotstein has no
    interest in any further adjudication, if required, of the validity of the Third
    and Fourth Codicils of Ruth Smith, and no notice need be served on her of any
    further proceedings in respect of the Third and Fourth Codicils.

THE GROUNDS OF APPEAL

[22]

The appellant raises four grounds of appeal:

(i)

The motion judge erred in granting partial summary
    judgment in respect of some, but not all, testamentary instruments in
    contravention of the General Rule of Probate.

(ii)

The motion judge erred in failing to recognize that
    departure from the General Rule is only justified where special circumstances
    exist and he failed to recognize that no special circumstances existed in this
    case.

(iii)

The motion judge erred in granting partial summary
    judgment when such judgment conflicts with the General Rule.

(iv)

The motion judges errors are evident in the remedy he
    ordered in respect of the third and fourth codicils.

ANALYSIS

(i)        Did the motion judge err in granting partial summary judgment
    in respect of some, but not all, testamentary instruments?

[23]

Counsel for the appellant relies on the General Rule of
    Probate, which can be traced back to 1858 through all 30 editions of the
    leading probate text 
Tristram &
    Cootes Probate Practice
. (The most recent edition is J.I. Winegarten, R.
    DCosta & T. Synak, 30th ed. (London: LexisNexis Butterworths, 2006) at
    paras. 3.160-3.173.
)  The
rule has its genesis in ecclesiastical law where a grant of
    probate from an ecclesiastical court in contentious proceedings was
    irrevocable, except in limited situations such as the discovery of a later will
    after the grant of probate or circumstances giving rise to fraud.

[24]

The General Rule also served to protect an executor
    whose duties were circumscribed by the testamentary documents admitted to
    probate.  Probating all testamentary
    documents at the same time promoted certainty and enabled the executor to
    proceed with confidence in carrying out his or her fiduciary duties.

[25]

Counsel for the appellant describes the underlying
    purpose of the rule as follows:

The rationale for the rule remains persuasive
    today.  A grant of probate sets up a
    property right in the assets of the estate in favour of the executor.
All the
world must
    have confidence in transacting with the executor that he or she has the right
    to deal with the property of the estate.  This achieves transactional certainty.  In contrast, admitting some, but not all, documents to probate may
    undermine this certainty.  Second, the
    grant of probate allows the executor to be appointed and thus creates the
    obligation that he or she takes up.  Granting probate in respect of some, but not all, documents before the
    court can result in a weak quality of the grant, especially as one document may
    revoke, limit or otherwise nullify another.  It may make the executors duties impossible to ascertain.  The rationale for the General Rule thus
    continues to operate.

[26]

Applying the rationale for the rule, as articulated by
    counsel for the appellant, I can find nothing in the reasons for judgment of
    the motion judge that offends the rationale.  There is nothing, in the circumstances of this case, which would
    undermine the confidence of anyone dealing with the executor concerning the
    property of the estate.  There is nothing
    in either the third codicil or the fourth codicil that weakens the grant of
    probate in respect of the will or its first two codicils.

[27]

Finally, counsel for the appellant submits that the
    motion judge failed to recognize that the General Rule relates to the validity
    of the will and not its construction.

[28]

I can find nothing in the reasons for judgment that
    suggest the motion judge did not recognize the General Rule relates to the
    validity of the will and not its construction.  Indeed, at paras. 49-51 of his reasons, the motion judge appears to make
    the appropriate distinction:

A will and its codicils should be construed
    together as one testamentary disposition.  As put in
Williams on Wills, Ninth
    Edition
:

The will and all the codicils thereto are
construed
together as one testamentary
    disposition, although not as one document and the same principles in general
    apply to the construction of a codicil as of a will.  For the purpose of explaining the will or any
    codicil, the court may and is bound to look at the will and at all the other
    codicils (emphasis added).

But the issue on this motion does not involve the
construction
of testamentary documents;
    it concerns the
validity
of
    testamentary documents.  The common law
    recognizes that proceedings involving wills may involve two distinct questions:
    (i
) inquiring
into which document constitutes the will
    of which the testatrix knew and approved; and, (ii) interpreting what the
    language of the will means:
Balaz v.
    Balaz
[[2009] O.J. No. 1573 (S.C.) at para. 10].  This proceeding engages the first question
    only.  Once it is determined which
    documents constitute the will of Ruth Smith, subsequent questions of
    interpretation may or may not arise.

In my view Ms. Rotsteins argument conflates a task
    not yet before this court  the interpretation of valid testamentary documents
     with one that is  ascertaining which testamentary documents are valid.  Ms. Rotstein has put in issue the validity of
    her mothers last will and codicils.  Her
    brothers Rule 20 motion requires the court to determine whether a trial is
    necessary or unnecessary to determine the validity of those testamentary
    instruments.  Put another way, the
    questions on this motion are which of the testamentary instruments require a
    trial to determine their validity and which, if any, do not?  If the answer is that some do not require a
    trial, then the objections to their validity can be dismissed and what remains
    for trial will be the validity of the other testamentary instruments.  Once the validity of all testamentary
    documents has been ascertained, either on this motion or at trial, it may or
    may not be necessary to engage in questions of interpretation of those
    testamentary instruments which have been found valid, but that is an exercise
    for another day and another place. [Footnotes omitted; emphasis in original.]

(ii)       Did the motion judge err in failing to recognize that no
    special circumstances existed in this case to permit him to depart from the
    General Rule?

[29]

Counsel for the appellant submits that the departure
    from the General Rule is justified only in special circumstances and such
    circumstances are not present here.

[30]

Counsel for the appellant argues that the exceptions to
    the General Rule are limited to cases such as situations where delay will cause
    harm to the assets of the estate.

[31]

Counsel cited
In
    the Goods of Robarts
(1873), L.R. 3 P. & D. 110 where an executor was
    permitted to probate a will and the first two codicils, reserving to him the
    right to probate four other codicils that were in India and had not yet been
    received in England.  In that case, there
    was urgency and delay would have caused harm to the estate.

[32]

Another exception is where the testator has destroyed
    some of the testamentary documents and there is evidence that the testator
    intended to revoke only the documents destroyed.  See
In
    the Goods of Savage
, (1870) L.R. 2 P. & D. 78 where a will was
    destroyed and a codicil remained.  The
    court said that the testators probable intention was not to revoke the
    codicil.

[33]

The appellant argues that there is no case where
    partial probate has been made in contentious proceedings over the objection of
    a party to the litigation.  Counsel cites
In the Estate of Day
, [1940] 2 All.
    E.R. 544 (P. D. & A.).  A motion for
    probate was brought in respect of a will and the first codicil.  There was a second codicil, which was
    disputed.  The court permitted the executors
    to probate the will and first codicil while the respondents rights under the
    second codicil were protected pending a decision on its validity.  The respondent did not object to that
    procedure.

[34]

In my view, the appellants argument takes too narrow a
    view of the situations in which partial probate may be granted.  It is contrary to the development of the
    common law to suggest that the categories of exceptions to the General Rule,
    which is so broadly cast, should be so narrowly proscribed.

[35]

While testamentary instruments should generally be
    proved together, departure from the rule is permissible in special
    circumstances.  In my view, special
    circumstances exist in this case.

[36]

In this case,
    there is not a scintilla of evidence that the validity of the 1987 will and the
    first two codicils are invalid due to lack of testamentary capacity, lack of
    knowledge, undue influence or suspicious circumstances.  There is no credible reason to suggest that the
    will and the first two codicils should not be admitted to probate.  The appellant has no interest in either the
    third or fourth codicils.  There is no
    basis to set aside the partial probate on the ground that codicils three and
    four had not proceeded to probate at the same time as the will and the first
    two codicils.  Whether they fit into a
    pre-existing category of exception to the General Rule of Probate is of no
    consequence.

(iii)     Did
    the motion judge err in granting partial summary judgment when such judgment
    conflicts with the General Rule?

[37]

The appellant concedes that it is undisputed that
    partial summary judgment is available in contentious estate matters.  However, counsel for the appellant submits
    that the law in respect of summary judgment in contested wills should be
    permitted to develop on an incremental basis in a manner that preserves
    long-standing and well-accepted policies and procedures.  As an example of the motion judges failure
    to proceed on an incremental basis, he cites the treatment of
Slater v. Slater
(2004), 12 E.T.R. (3d)
    246 (Ont. S.C.) at para. 46 of his reasons:

Where an objection to a will involves multiple
    claims regarding its invalidity, I see no reason why partial summary judgment
    could not be granted dismissing some of the claims provided the result was
    consistent with the purpose of Rule 20 in removing a discrete issue from the
    list of those to be tried, thereby shortening the trial.  Whether or not to grant partial summary
    judgment would require an exercise of judicial discretion in the particular
    circumstances of a case.  For example, in
Slater v. Slater, supra
, the court
    granted summary judgment in respect of some, but not all, issues set out in an
    order for directions regarding the validity of a will  summary judgment was
    granted dismissing claims that the will was executed under undue influence or
    without testamentary capacity, but not granted in respect of a claim of lack of
    due execution of the will.

[38]

Counsel for the appellant submits that the motion judge
    erred in failing to consider how the ruling in
Slater
should apply where the issue was the availability of partial
    summary judgment in respect of some testamentary instruments as opposed to
    some claims,
e.g.
lack of
    testamentary capacity and undue influence.

[39]

In my view, the motion judge appreciated the
    distinction made by counsel for the appellant.  However, contrary to the appellants position, he concluded that it was
    appropriate to order partial summary judgment in the circumstances of this
    case.  I am unable to say that he erred
    in so doing.

(iv)      The
motion judges remedy in respect of the third and fourth codicils

[40]

Finally, the appellants counsel submits that the
    motion judges errors in failing to apply the General Rule of Probate are
    evident in the remedy he ordered in respect of the third and fourth codicils.

[41]

Simply put, counsel argues that by granting probate of
    the first three testamentary instruments, and short-circuiting the procedure
    for the third and fourth codicils, the motion judge has allowed the consent of
    the interested parties (the respondent and the appellants daughter) to
    determine the issue of probate.

[42]

In my view, the latter argument is an over-simplification
    of what happened here.  It ignores the
    massive record which established beyond doubt that there was no evidence to
    support the objections made by the appellant.  The fact that the respondent withdrew his motion for summary judgment in
    respect of the third and fourth codicils and that the appellants daughter was
    in agreement as to how they should proceed does not, in my view, alter the outcome
    of this case either factually or legally.  I see no error in the motion judges remedy in respect of the third and
    fourth codicils.

DISPOSITION

[43]

For the above reasons, I would dismiss the appeal.

THE COSTS APPEAL

[44]

The appellant also appeals the motion judges costs
    award.  The appellant has not formally
    requested leave to appeal.  However, no
    objection was taken by the respondent.  The respondent has fully responded to the costs appeal with a 15 page
    factum and oral argument.  In the
    circumstances, I would propose to deal with this matter as if there is an
    application for leave to appeal.

[45]

This court has held that leave to appeal a costs order
    requires strong grounds upon which an appellate court can find that the judge
    erred in the exercise of his or her discretion.  See
In Brad-Jay Investments Ltd.
    v. Szijjarto
(2006), 218 O.A.C. 315 (C.A.) at para.
21,
leave to appeal to S.C.C. refused, [2007] S.C.C.A. No. 92.  As to the grounds upon which an appellate
    court may interfere with a costs award, Arbour J. said in
Hamilton v. Open Window Bakery Ltd.
, [2004] 1 S.C.R. 303 at para.
    27: A court should set aside a costs award on appeal only if the trial judge
    has made an error in principle or if the costs award is plainly wrong.

[46]

The respondent submitted a bill of costs requesting
    $707,173 for fees on a full indemnity basis and disbursements of
    $93,531.56.  The motion judge made an
    award for the full amount of the fees requested.  He reduced the disbursements to
    $30,407.29.  The appellant conceded at
    the outset that the award of costs should be payable by her personally rather
    than payable by the estate.

[47]

The appellant raises three issues as follows:

(i)

The motion judge erred by purporting to require the
    appellant to file a bill of costs, and failing to give proper weight to the
    detailed submissions made by the appellant on the issue of costs.

(ii)

The motion judge erred in failing to assess the overall
    reasonableness of the costs claimed by the respondent.

(iii)

The motion judge erred by failing to consider the
    nature of the notice of objection filed by the appellant when determining which
    scale of costs was reasonable in the circumstances of this case.  He failed to note that a notice of objection
    is a request to a court to exercise its inquisitorial jurisdiction to determine
    the validity of a will, and supports the public policy objective of ensuring
    that only valid wills are admitted to probate.

ANALYSIS

[48]

Issues (i) and (ii) overlap.  I will deal with them together.

[49]

In his supplementary reasons for costs, the motion judge
    said at para. 58:

I asked Ms. Rotstein to file a Bill of Costs if she
    made cost submissions; she did not do so.  Without being able to review the costs Ms. Rotstein incurred in this
    proceeding, I place little weight on the detailed critique she made of Mr.
    Smiths Bill of Costs.  As I have noted,
    Ms. Rotsteins legal team mirrored the composition and the size of Mr. Smiths
    team.  Her counsel submitted materials of
    the same sophistication and complexity as those of the moving party.  In fact, Ms. Rotstein filed a significantly
    greater volume of materials on the motion than did Mr. Smith.  In the absence of the requested Bill of Costs
    from the objector, those circumstances permit me to infer that the fees
    incurred by Ms. Rotstein on a full indemnity basis approximated those incurred
    and submitted by Mr. Smith.  I therefore
    am not prepared to accept the objectors submission that the moving party has
    overreached in respect of the time claimed.

[50]

In my view, there is no requirement for the losing
    party, who is not seeking costs, to file a bill of costs although it is
    preferable that he or she does so.  However,
    if the losing party chooses not to file a bill of costs, this is a factor that
    the judge, who is assessing costs, may take into account when considering the
    reasonable expectations of the losing party.

[51]

The motion judge in paragraph 58 of his supplementary
    reasons draws the permissible inference from the failure of the appellant to
    file a bill of costs,
i.e.
the fees
    incurred by Ms. Rotstein on a full indemnity basis approximated those incurred
    and submitted by Mr. Smith.  That said
,
the motion judge must consider whether the amount claimed
    by the respondent is fair and reasonable.  If the appellant raises significant concerns about the bill presented by
    the respondent, they must be addressed whether or not the losing party has
    filed his or her own bill of costs.

[52]

I appreciate that the motion judge said in para. 58 of
    his reasons that he placed little weight on the detailed critique of the
    appellant.  What weight a motion judge
    decides to give to particular pieces of evidence is, of course, a matter for
    him to decide.  However, reading his
    reasons as a whole, there is more involved than a weighing of the
    evidence.  What the motion judge has done
    is reject an argument based on an analysis of the evidence of billing rates and
    hours because the appellant failed to file her own bill of costs, which she is
    not required to do.

[53]

The motion judge commented on the appellants costs
    submissions at paras. 55 and 56:

Ms. Rotsteins Costs Submissions contained an
    extensive critique of Mr. Smiths Bill of Costs.  The critique was the most sophisticated one
    that I have yet seen as a judge, consisting of the meticulous analysis of
    billing rates, time charged for particular tasks, and comparisons between the
    billing practices of Mr. Shekter, who practices in a litigation boutique, and
    Mr. Rabinowitz, who practices at a King and Bay St. Firm.  The analysis unfolded through detailed,
    colour-coded Excel spreadsheets.

Although I found that fees analysis interesting,
    the objectors critique of the moving partys Bill of Costs lacked one critical
    component - the information that I had requested the objector to file about her
    own costs.  In paragraph 313 of my April
    Reasons I made it clear that if a party filed cost submissions, they were to be
    accompanied by a Bill of Costs
.  I
    gave that direction for a very specific reason.  Given the complexity of the issues in the proceeding, the obvious
    importance of the outcome to the parties, as well as to other beneficiaries of
    Ruth Smiths Will and codicils, the huge volume of material filed, the length
    and sophistication of the written factums filed, and the composition of each
    partys litigation team - each had lawyers from a King and Bay St. firm and a
    litigation boutique, with each retaining a prominent estates litigation lawyer
    - the resulting costs award, whatever the scale, would be in the hundreds of
    thousands of dollars.  [Emphasis added.]

[54]

I do not agree that the absence of a bill of costs
    filed by the respondent was critical to a consideration of the submissions made
    by the appellant.  It was but one factor
    for consideration in respect of the reasonable expectations of the losing
    party.  In my view, a bill of costs in
    excess of $700,000 for a case of this nature, which concludes in a three day
    motion, must be able to stand on its own without reference to a bill of costs
    from the appellant.  In this day of
    inflationary legal costs, such a bill invites careful analysis.  While the judge assessing a bill is not
    required to do a line by line analysis, he or she must be satisfied that the
    bill is fair and reasonable standing on its own.

[55]

I have reviewed the costs submissions of the respondent
    that were made to the motion judge.  The
    motion judge described those submissions as sophisticated and consisting of a
    meticulous analysis of billing rates, time charged for particular tasks, and
    comparisons between the billing practices of the two senior
counsel
on the file.  I agree with the motion
    judges characterization.  Indeed, if the
    appellants analysis is accepted in a reassessment, it could lead to a
    significantly different result.  That
    said, I do not propose that this court carry out that reassessment.  The motion judge is best suited to do it and
    it is for him to come to his own conclusion.  What is important is that the analysis be fully considered as part of
    the assessment.

[56]

I have not overlooked that the appellant in this case
    was the author of her own misfortune, given her conduct as found by the motion
    judge, and while she may well have paid fees equivalent to or in excess of
    those claimed by the respondent, she is still entitled to challenge the
    respondents bill as unreasonable.  If
    there is a critique of the respondents bill of costs, it is worthy of
    consideration and ought not to be discarded simply because the appellant had
    failed to file her own bill of costs.  In
    my view, the motion judges approach constitutes reversible error.

[57]

While it is not necessary to deal with the third issue
    raised by the appellant, in view of my conclusion on the first two issues, I
    propose to deal with the third issue briefly.

[58]

The appellant submits that the motion judge
    misapprehended the nature of the proceeding when determining which scale of
    costs was reasonable.  According to the
    appellant, a notice of objection acts as a request to a court to exercise its
    inquisitorial jurisdiction to ensure that the will admitted to probate is
    valid.  It is, according to the
    appellant, a process under the
Rules of
    Civil Procedure
that allows an interested person to obtain information
    about the validity of a will.

[59]

Counsel for the appellant further submits that a notice
    of objection serves the important public policy goal of ensuring that wills are
    not admitted to probate unless they are valid.  An interested party ought to be able to employ this procedure without
    undertaking the risk of a full indemnity costs award, which will have a
    chilling effect for those who wish to test the validity of a will.

[60]

The appellant argues that the procedure by way of
    notice of objection is inquisitorial in nature and therefore different from an
    adversarial proceeding.  The appellant
    says that the motion judge failed to take into account this important
    distinction when awarding costs on a full indemnity scale.

[61]

Finally, counsel for the appellant submits that the
    costs award in this case ignores the informational imbalance between an
    objector and an executor, and fails to account for the informational process that
    a notice of objection commences.

[62]

The motion judge rejected the above argument at paras.
    35 and 36 of his supplementary reasons for decision:

First, in terms of the process for applying for
    probate under the
Rules of Civil Procedure
,
    it is true that filing a Request for Notice of Commencement of Proceedings
    pursuant to Rule 74.03(1) simply constitutes a request for information about
    the start of a probate application.  However, once an application for a certificate of appointment is filed
    and the interested person files a Rule 75.03(1) Notice of Objection, as Ms.
    Rotstein did on December 20, 2007, one is no longer dealing with an information
    request, as suggested by the objector.  The whole process described in Rule 75.03 is designed to move the
    application forward by having either the applicant or objector move for an
    order giving directions for the conduct of what has become a contentious estate
    proceeding.

Second, Ms. Rotsteins submission about the benign
    intent of her notice of objection bears no relation to the submissions actually
    made on her behalf at the hearing.  Let
    me repeat part of what I wrote in paragraph 305 of my April Reasons:

Second, Ms. Rotsteins position that if the
    1987-based testamentary instruments were held to be invalid, then she would
    attempt to strike down every prior will until she came to one where her mother
    treated her equally with her brother, spoke volumes about the lack of
    genuineness of the claims advanced by Nancy-Gay Rotstein in this proceeding.

[63]

I agree with the motion judges analysis in the above
    paragraphs.  There is nothing about the
    litigation between the appellant and the respondent that could be described as
    an informational proceeding.

[64]

I see no basis upon which to
interfere
the motion judges conclusion that the award of costs should be on a full
    indemnity scale.

DISPOSITION OF THE COSTS APPEAL

[65]

I am satisfied that the appellant has raised strong
    grounds of appeal in respect of the first and second issues.  I would therefore grant leave to appeal the
    costs award.

[66]

It follows that I would set aside the costs award and
refer
the issue of quantum of the fees claimed to the motion
    judge for reassessment.

THE COSTS OF THE APPEAL

[67]

After the argument of the appeal, counsel for the
    respondent, on behalf of both parties, advised that they wished the courts ruling
    in respect of costs of the appeal to be withheld until the parties have had an
    opportunity to address the court on the issue of outstanding offers to
    settle.  The respondent shall file
    written submissions, double spaced and not to exceed five pages within 10 days
    of the release of these reasons for judgment.  Counsel for the appellant may file written submissions, double spaced
    and not to exceed 10 pages within 10 days of the receipt of the respondents
    submissions.  The respondent may file
    reply submissions, double spaced not to exceed three pages within five days of
    the receipt of the submissions from the appellant.

RELEASED:

RPA                                                Robert
    P. Armstrong J.A.

JUL -5 2011                                                I
    agree Gloria Epstein J.A.

I
    agree Karakatsanis J.A.


